DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on December 16, 2021 has been entered. Claims 1-14 are pending in this application.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art to Ehm et al. [US 20100288302 A1] teaches a method for at least partially removing a contamination layer from an optical surface of an EUV-reflective optical element by bringing a cleaning gas, preferably comprising atomic hydrogen, into contact with the contamination layer. The invention also relates to a cleaning arrangement for carrying out the method. A method is also disclosed for generating a jet of cleaning gas, preferably comprising atomic hydrogen, to be directed to a contamination layer on an optical surface of an EUV-reflective optical element. In addition, a corresponding cleaning gas generation arrangement as well as an EUV-lithography system are presented. 
	However, with regard to claim 1, the prior art of record does not anticipate nor render obvious to one skilled in the art an optical device as claimed, more specifically, the optical device comprising an introduction unit configured to introduce hydrogen or helium into the chamber; a power supply configured to apply a negative voltage to the 
	With regard to claim 8, the prior art of record does not anticipate nor render obvious to one skilled in the art a method for preventing contamination of an optical device including a light source configured to generate light containing EUV light or VUV light as claimed, more specifically the method comprising a step of introducing hydrogen or helium into the chamber; a step of applying a negative voltage to the optical element in the chamber; a step of measuring an ion current flowing through the optical element; and a step of adjusting an amount of the hydrogen or the helium introduced according
to a measurement result of the ion current, in combination with the other elements required by claim 8.
	Claims 2-7 and 9-14 are allowable by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESFIN ASFAW whose telephone number is (571)270-5247. The examiner can normally be reached Monday - Friday 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toan Ton can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MESFIN T ASFAW/           Primary Examiner, Art Unit 2882